DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Claim Rejections - 35 USC § 112
*	The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

*	Claims 21, 31, 40 and intervening claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor because it is not clear to the Examiner: 
	What the nexus is in- ;’ comparing, by the receiving device, the first result, the second result, and the third result; and in response to determining that the first result is different from the second result, the first result is different from the third result, and the second result is different from a predetermined result, determining that a bit error occurred when the first to-be-checked bit stream was transmitted by the sending device’   as the recited 1st and 2nd bit streams if unequal at transmission device would not yield the claimed results, which leads to speculation as to what the scope of the claims is.
	The intervening claims do not cure deficiencies in same claims that the intervening claims depend on, and thus inherit same deficiencies.
st and 2nd bit streams are assumed equal when transmitted from the sending device.
*	Claims 21-40 would be allowable based on the ‘comparing, by the receiving device, the first result, the second result, and the third result; and in response to determining that the first result is different from the second result, the first result is different from the third result, and the second result is different from a predetermined result, determining that a bit error occurred when the first to-be-checked bit stream was transmitted by the sending device’ language if amended to overcome instant rejections.
Claim Objections
.	Claims 21-40 in passim are objected to for including in passim “amount of” instead of ‘number of” for countable objects. Appropriate correction is required.
Reasons for Allowance
Claims 21-40 are allowed because, while the prior art made of record discloses error correction coding algorithm comprising bit interleaving parity (BIP) checking on a bit stream in a data transfer system,  same prior art does not teach the specific sequence of result comparing operations recited in instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  
Pertinent Cited Prior Art
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub No. 20150106668) …discloses method of operating  a data transfer system at paras. 40-41 wherein used are “ existing bit-interleaved parity (BIP) fields that are present in the 100 GBASE-R PCS alignment markers. The PCS alignment markers are 66-bit blocks that are inserted periodically to each of the PCS (virtual) lanes by the transmit-side PCS. The PCS deskew process at the receiver is responsible for detecting alignment markers in each lane, decoding them and replacing them with IDLE. The process of alignment marker insertion and their structure are shown in FIGS. 5-7. In further detail, in order to support deskew and reordering of individual PCS lanes at the receive PCS, alignment markers are added periodically (e.g., after every 16383 66-bit blocks) to each PCS lane by the transmit-side PCS. The alignment marker has the form of a specially defined 66-bit block with a control block sync header. These markers interrupt any data transfer that is already in progress. This allows alignment markers to be inserted into all PCS lanes at the same time. ….”
Contact Information

*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112